Title: To Benjamin Franklin from Ezra Stiles, 5 February 1762
From: Stiles, Ezra
To: Franklin, Benjamin


Sir
Newport Feb. 5. 1762
Notwithstanding thro the Fate of War I suppose all my Letters to you have been intercepted by the Enemy, I venture again to write. You know Professor Winthrop to be a Gentleman of exellent Abilities and Acquisitions in math[ematical] Learning. And persuade myself that you, Sir, who know his Merits, cannot but think they would do honor to an Enrollment among the Fellows of the Royal Society. If this should be your opinion, you will not need Arguments to induce you to recommend him to this Honor. To the inclosed (Lecture on Earthquakes and Relation Transit of Venus) I would have added his Lecture on Comets, but have them not by me. His Writings are at least ingenious and shew him to be the most considerable for this kind of Learning in New England at present, and vastly superior to perhaps all the few who have received this Honor in N. Eng. before him—and tho not equal to some who have had the European Advantages, yet such as merits Distinction. If thro’ your means he be introduced into that learned Body, you will have the pleasure of doing another good Act and friendly Office to your native Country, which will ever be affected with the respect paid to her progeny, and this perhaps may not a little contribute to transmitting your own Name with honor to distant Posterity, as a Patron of Literature and instrumental in deriving Rewards to learned Merit. If Mr. Winthrop was not a Man of Merit equal to it, I should not wish him distinguished with this Honor—as Learned Merit alone can possibly support the Dignity of the literary honors I see by the List of the Society that many Foreigners are received and I suppose those that have lived in America have been received in the same manner. We universally regret the Resignation of Mr. Pitt. You can scarcly imagin how much it has dampt the public Confidance in the national Measures. I have the Honor to be with great Respect Dear sir Your obliged Friend and most humble Servant
Ezra Stiles
Benj Franklin LLD. London
